        Case 2:20-cv-00359-TOR    ECF No. 1     filed 10/02/20    PageID.1 Page 1 of 10



1 Brian K. Keeley, WSBA No. 32121
  Schlemlein Fick & Franklin PLLC
2 66 S. Hanford, Suite 300
  Seattle, Washington, 98134
3 Telephone: (206) 448-8100
  Facsimile: (206) 448-8514
4 Email: bkk@soslaw.com

5

6

7                         UNITED STATES DISTRICT COURT

8                       EASTERN DISTRICT OF WASHINGTON

9
     MODIFIED ATMOSPHERE                          No.
10   ENTERPRISES LLC,
                                                  Complaint for Patent Infringement
11                   Plaintiff,

12          v.

13   CRUNCH PAK LLC,

14                   Defendant.

15
           Plaintiff Modified Atmosphere Enterprises LLC (“MAE” or “Plaintiff”), by
16
     its undersigned attorneys, files this Complaint against Crunch Pak, LLC (“Crunch
17
     Pak” or “Defendant”), alleging as follows:
18
                                         PARTIES
19
           1.    MAE is a limited liability company formed under the laws of the State
20
     of Colorado, having a principal place of business at 201 Milwaukee Street, Suite
21
     200, Denver, Colorado 80206.
22
           2.    On information and belief, Crunch Pak is a limited liability company
23
     formed under the laws of the State of Washington, having a principal place of
24
     Complaint                                Page 1                  SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                              66 S. Hanford Street, Suite 300
     No.                                                                                  Seattle, WA 98134
                                                                 Phone: (206) 448-8100 Fax: (206) 448-8514
        Case 2:20-cv-00359-TOR     ECF No. 1     filed 10/02/20    PageID.2 Page 2 of 10



 1 business at 1705 N Miller Street, Wenatchee, Washington, 98801.

 2                            JURISDICTION AND VENUE
 3         3.     This action arises under the patent laws of the United States of

 4 America, 35 U.S.C. §§ 1 et seq. This Court has exclusive subject matter

 5 jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

 6         4.     This Court has personal jurisdiction over Defendant the cause of

 7 action stated herein arises from, inter alia, Defendant’s transaction of business

 8 within this state, Defendant’s tortious acts within this state, and Defendant’s
 9 ownership, use, or possession of real property in this state. See WA ST §

10 42.28.185. Defendant’s principal place of business is located in Wenatchee,

11 Washington, which is within this District.
12         5.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b), at

13 least because Defendant has a regular and established place of business in this

14 District located at 1705 N Miller Street, Wenatchee, Washington, 98801. On
15 information and belief, Defendant has committed acts of infringement in this

16 district by at least selling and/or offering to sell Accused Products (defined below)

17 in this District.

18               FACTUAL ALLEGATIONS UNDERLYING ALL CLAIMS
19         A.     MAE’s Intellectual Property
20         6.     MAE is the owner by assignment of U.S. Patent No. 7,083,837 (“the

21 ‘837 Patent” or “Patent-in-Suit”). A true and correct copy of the ‘837 Patent is

22 attached hereto as Exhibit A.

23         7.     The ‘837 Patent relates to modified or controlled atmosphere

24
     Complaint                                 Page 2                  SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                               66 S. Hanford Street, Suite 300
     No.                                                                                   Seattle, WA 98134
                                                                  Phone: (206) 448-8100 Fax: (206) 448-8514
        Case 2:20-cv-00359-TOR     ECF No. 1     filed 10/02/20    PageID.3 Page 3 of 10



 1 packaging (“MAP”). Generally speaking, MAP relates to microperforated

 2 packaging used for fresh produce, namely packaging for fresh produce wherein the
 3 packaging includes a non-porous polymeric material having microperforations for

 4 controlling and maintaining optimum atmosphere conditions within specified

 5 oxygen and carbon dioxide concentration ranges for fresh produce contained in the

 6 packaging.

 7         8.    MAP is used for agricultural products that are biologically active or

 8 respire such as fresh fruits, fresh vegetables, and fresh herbs (collectively, “fresh
 9 produce”). While the primary means to extend quality and shelf life of fresh

10 produce is temperature control, packaging fresh produce in materials that modify

11 or control the flow of oxygen, carbon dioxide, and moisture in and out of the
12 packaging material can also extend the quality and shelf life. Such packaging

13 materials are generally referred to as MAP. By controlling the consumption and

14 release of oxygen and the production and release of carbon dioxide and moisture,
15 food is kept fresher longer, thus reducing waste and maximizing taste.

16         9.    Dr. Elizabeth Varriano-Marston, the sole named inventor of the ‘837

17 Patent, is a respected member of the fresh produce packaging industry. Through

18 her decades of work in this industry, she has developed microperforated food-

19 packaging technology that establishes optimum atmospheric conditions for fresh

20 produce contained therein.

21         10.   Over fifteen years ago, Dr. Marston founded Windham Packaging

22 LLC (“Windham”) with the goal of designing packaging films for the fresh

23 produce industry, before breathable films were widely recognized as a necessity for
24
     Complaint                                 Page 3                  SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                               66 S. Hanford Street, Suite 300
     No.                                                                                   Seattle, WA 98134
                                                                  Phone: (206) 448-8100 Fax: (206) 448-8514
        Case 2:20-cv-00359-TOR     ECF No. 1     filed 10/02/20    PageID.4 Page 4 of 10



 1 fresh produce packaging. From her in-depth knowledge and expertise of the

 2 factors affecting produce quality, including fresh-cut processing and its effects on
 3 quality, she has developed and manufactured food-packaging films based on

 4 various unique product characteristics.

 5         11.   As a result of the invention of the Patent-in-Suit, produce companies

 6 are able to provide packaged fresh produce with an extended life, reduce food

 7 waste, and provide high-quality produce at reasonable costs.

 8         12.   The ‘837 Patent was filed on June 8, 2001, and was duly issued by the

 9 U.S. Patent and Trademark Office (“USPTO”) on August 1, 2006. The ‘837 Patent

10 issued from U.S. Patent Application No. 09/877,757 (“the ‘757 Application”), a

11 divisional application of U.S. Patent Application No. 09/528,290 (“the ‘290
12 Application”), and claims priority to Provisional Application No. 60/132,388.

13         13.   Windham was active in licensing and enforcing Dr. Marston’s patents,

14 including through litigation. The ‘837 Patent was the subject of a litigation in the
15 U.S. District Court for the Central District of California, which settled on favorable

16 terms. The ‘837 Patent was also the subject of two separate proceedings in the

17 U.S. International Trade Commission, which also settled on terms favorable to

18 Windham.

19         14.   Recognizing the value of Dr. Marston’s groundbreaking technology,

20 several produce companies and produce packaging companies have taken licenses

21 to the Patent-in-Suit. These license agreements reflect the importance of Dr.

22 Marston’s contributions to the produce packaging industry as well as the strength

23 of her intellectual property.
24
     Complaint                                 Page 4                  SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                               66 S. Hanford Street, Suite 300
     No.                                                                                   Seattle, WA 98134
                                                                  Phone: (206) 448-8100 Fax: (206) 448-8514
        Case 2:20-cv-00359-TOR    ECF No. 1     filed 10/02/20    PageID.5 Page 5 of 10



 1         15.   In 2020, Windham assigned the entire right, title, and interest,

 2 including the right to seek damages for past, present, and future infringement, in
 3 and to the ‘837 Patent to MAE in order to continue enforcement.

 4         B.    Defendant’s Infringing Activity
 5         16.   Upon information and belief, Defendant infringed the ‘837 Patent at

 6 least by making, using, selling and/or offering for sale fresh produce products

 7 packaged in infringing packaging material, including without limitation, Crunch

 8 Pak Mixed Apple Slices, as well as similar products, as shown in the claim chart
 9 below, prior to the expiration of the ‘837 Patent. This is just one non-limiting

10 example based on publicly available information. MAE reserves the right to

11 modify this description, including, for example, on the basis of information about
12 the Accused Products (defined below) that it obtains during discovery.

13     U.S. Patent No.     Infringement by Crunch Pak Mixed Apple Slices Package
          7,083,837
14    1. An              The Crunch Pak Mixed Apple Slices Package is a packaging of
      improved           apples, a known respiring produce.
15    packaging for
16    establishing
      optimum
17    atmospheric
      conditions for
18    respiring
      produce,
19    comprising:
20

21

22

23
24
     Complaint                                Page 5                  SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                              66 S. Hanford Street, Suite 300
     No.                                                                                  Seattle, WA 98134
                                                                 Phone: (206) 448-8100 Fax: (206) 448-8514
        Case 2:20-cv-00359-TOR    ECF No. 1     filed 10/02/20    PageID.6 Page 6 of 10



1

2
3

4

5

6

7

8
9

10

11
12

13

14
15
      a non-             Upon information and belief, the Crunch Pak Mixed Apple
16    porous             Slices Package contains a non-porous polymeric material.
      polymeric
17    material;
18    a set of           The polymeric material of the Crunch Pak Mixed Apple
      microperfora-      Slices Package contains at least 8 microperforations, the
19    tions on said      microperforations being in the form of drill holes with an
      polymeric          average diameter of 115 microns.
20    material,
      wherein said set
21    of microperfora-
22    tions are drill
      holes and based
23    on a number and
      a size of said
24
     Complaint                                Page 6                  SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                              66 S. Hanford Street, Suite 300
     No.                                                                                  Seattle, WA 98134
                                                                 Phone: (206) 448-8100 Fax: (206) 448-8514
        Case 2:20-cv-00359-TOR   ECF No. 1     filed 10/02/20    PageID.7 Page 7 of 10



1     microperfora-
      tions, control
2
      and maintain
3     said optimum
      atmospheric
4     conditions
      within specified
5     O2 and CO2
6     concentrations
      for said
7     respiring
      produce,
8
9

10

11
12

13

14
15
                         The microperforation measurements in the above image are
16
                         denoted in reticle units, which are 3.6 microns each. Thus, an
17                       average diameter of 32 reticle units is approximately 115
                         microns.
18
                         The number and size of the microperforations are effective to
19                       control and maintain optimum atmospheric conditions within
                         specified O2 and CO2 concentrations for the apple slices.
20

21    said optimum       Atmospheric conditions inside the bag were measured as
      atmospheric        containing less than about 20.9% O2 and greater than about
22    conditions         0.03% CO2 (e.g., 10.8% O2 and 10.9% CO2).
      containing less
23    than about
24
     Complaint                               Page 7                  SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                             66 S. Hanford Street, Suite 300
     No.                                                                                 Seattle, WA 98134
                                                                Phone: (206) 448-8100 Fax: (206) 448-8514
        Case 2:20-cv-00359-TOR     ECF No. 1     filed 10/02/20    PageID.8 Page 8 of 10



1     20.9% O2 and
      greater than
2
      about 0.03%
3     CO2,

4     wherein said        A total O2 Flux was determined to be between 150 cc/day-atm
      polymeric           to 5,000,000 cc/day-atm.
5     material
6     provides a total
      O2 Flux ranging
7     from 150
      cc/day-atm to
8     5,000,000
      cc/day-atm
9

10    and wherein     The microperforations were measured having an average
      each of said    diameter of 115 microns, which falls within the claimed range
11    microperfora-   of 110 and 400 microns.
      tions has an
12    average
      diameter
13
      between 110
14    and 400 microns

15    and said set of     The set of microperforations is located in a registered target
      microperfora-       area on said polymeric material that is a finite region on said
16    tions are placed    polymeric material.
17    in a registered
      target area on
18    said polymeric
      material, said
19    registered target
      area being a
20    finite region on
21    said polymeric
      material.
22

23
24
     Complaint                                 Page 8                  SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                               66 S. Hanford Street, Suite 300
     No.                                                                                   Seattle, WA 98134
                                                                  Phone: (206) 448-8100 Fax: (206) 448-8514
        Case 2:20-cv-00359-TOR     ECF No. 1     filed 10/02/20    PageID.9 Page 9 of 10



 1         17.   Prior to the expiration of the ‘837 Patent, Defendant made, used, sold,

 2 and offered for sale the Crunch Pak Mixed Apple Slices Package and similar
 3 products (“Accused Products”), throughout the United States.

 4                            FIRST CLAIM FOR RELIEF
 5                           (Infringement of the ‘837 Patent)

 6         18.   MAE incorporates herein by reference each and every allegation in

 7 the preceding paragraphs as though fully set forth herein.

 8         19.   Defendant infringed the ‘837 Patent in violation of 35 U.S.C. §

 9 271(a), either literally or under the doctrine of equivalents, by at least making,

10 using, selling, and/or offering for sale the Accused Products prior to the expiration

11 of the ‘837 Patent.
12         20.   Defendant’s infringement of the ‘837 Patent has caused damage to

13 MAE in an amount to be ascertained at trial.

14                               PRAYER FOR RELIEF
15         WHEREFORE, MAE respectfully requests that the Court enter judgment as

16 follows:

17         1.    Declaring that Defendant has infringed the ‘837 Patent;

18         2.    Awarding damages in an amount to be proven at trial, but in no event

19 less than a reasonable royalty, for Defendant’s infringement, including pre-

20 judgment and post-judgment interest at the maximum rate permitted by law;

21         3.    Ordering an award of reasonable attorneys’ fees against Defendant to

22 MAE as provided by 35 U.S.C. § 285 or other relevant law or provision;

23         4.    Awarding expenses, costs, and disbursements in this action against

24
     Complaint                                 Page 9                  SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                               66 S. Hanford Street, Suite 300
     No.                                                                                   Seattle, WA 98134
                                                                  Phone: (206) 448-8100 Fax: (206) 448-8514
      Case 2:20-cv-00359-TOR     ECF No. 1    filed 10/02/20   PageID.10 Page 10 of 10



1 Defendant, including prejudgment interest; and

2          5.    Awarding such other and further relief as the Court deems just and

3 proper.

4                            DEMAND FOR JURY TRIAL
5          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, MAE hereby

6 demands a trial by jury in this action of all claims so triable.

7          DATED this 2nd day of October, 2020.
8                                          SCHLEMLEIN FICK & FRANKLIN PLLC
9
                                            s/ Brian K. Keeley
10                                         Brian K. Keeley, WSBA No. 32121
                                           66 S. Hanford, Suite 300
11                                         Seattle, Washington, 98134
                                           Telephone: (206) 448-8100
12                                         Facsimile: (206) 448-8514
                                           Email: bkk@soslaw.com
13

14
15

16

17

18

19

20

21

22

23
24
     Complaint                               Page 10                SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                            66 S. Hanford Street, Suite 300
     No.                                                                                Seattle, WA 98134
                                                               Phone: (206) 448-8100 Fax: (206) 448-8514
